     Case 4:20-cv-05640-YGR Document 261-1 Filed 01/19/21 Page 1 of 2



 1
     RACHELE R. BYRD (190634)                      PAUL J. RIEHLE (SBN 115199)
 2   WOLF HALDENSTEIN ADLER                        paul.riehle@faegredrinker.com
     FREEMAN & HERZ LLP                            FAEGRE DRINKER BIDDLE &
 3   750 B Street, Suite 1820                      REATH LLP
     San Diego, CA 92101                           Four Embarcadero Center, 27th Floor
 4   Telephone: 619/239-4599                       San Francisco, CA 94111
     Facsimile: 619/234-4599                       Telephone: (415) 591-7500
 5   byrd@whafh.com                                Facsimile: (415) 591-7510

 6   Interim Class Counsel for the                 LAUREN A. MOSKOWITZ (pro hac
     Consumer Plaintiffs                           vice)
 7                                                 lmoskowitz@cravath.com
     BENJAMIN J. SIEGEL (SBN 256260)               CRAVATH, SWAINE & MOORE LLP
 8   HAGENS BERMAN SOBOL                           825 Eighth Avenue
     SHAPIRO LLP                                   New York, New York 10019
 9   715 Hearst Avenue, Suite 202C                 Telephone: (212) 474-1000
     Berkeley, CA 94710                            Facsimile: (212) 474-3700
10   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001                     Attorneys for Plaintiff Epic Games, Inc.
11   bens@hbsslaw.com

12   Interim Class Counsel for the
     Developer Plaintiffs
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      OAKLAND DIVISION
16
                                                Case No. 4:20-cv-05640-YGR-TSH
     EPIC GAMES, INC.,
17
                  Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH
18                     v.                       Case No. 4:19-cv-03074-YGR-TSH
19   APPLE INC.,
                  Defendant, Counterclaimant.
20
                                                   DECLARATION OF LAUREN A.
21   IN RE APPLE IPHONE ANTITRUST                  MOSKOWITZ IN SUPPORT OF
     LITIGATION                                    PLAINTIFFS’ JOINT
22                                                 ADMINISTRATIVE MOTION TO FILE
                                                   UNDER SEAL THE JOINT DISCOVERY
23   DONALD R. CAMERON, et al.,                    LETTER BRIEF REGARDING CUE
                                                   AND FEDERIGHI DEPOSITIONS AND
                                       Plaintiffs, SUPPORTING EXHIBITS
24
                          v.
25   APPLE INC.,
26                                    Defendant.   Judge: Hon. Magistrate Thomas S. Hixson

27

28
                             DECLARATION OF LAUREN A. MOSKOWITZ
      Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
      Case 4:20-cv-05640-YGR Document 261-1 Filed 01/19/21 Page 2 of 2



 1                  I, Lauren A. Moskowitz, declare as follows:

 2                  1.      I am a partner at the law firm of Cravath, Swaine & Moore LLP, and am

 3   one of the attorneys representing Epic Games, Inc. in the above-captioned actions. I am admitted

 4   to appear before this Court pro hac vice in Epic v. Apple.

 5                  2.      I submit this declaration pursuant to Civil Local Rules 7-11(a) and 79-5(d)-

 6   (e) in support of Plaintiffs’ Joint Administrative Motion to File Under Seal the Joint Discovery

 7   Letter Brief Regarding Cue and Federighi Depositions (the “Joint Discovery Letter Brief”) and

 8   Supporting Exhibits 1 to 7. The contents of this declaration are based on my personal knowledge.

 9                  3.      Portions of the Joint Discovery Letter Brief and its Supporting Exhibits

10   contain information that Defendant Apple Inc. (“Apple”) has designated as “CONFIDENTIAL” or

11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective orders in the

12   above-captioned actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF

13   No. 112; In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR-TSH, ECF No. 199;

14   Donald R. Cameron, et al. v. Apple Inc., No. 4:19-cv-03074-YGR-TSH, ECF No. 85.) Apple

15   requested that the entire filing be sealed.

16

17                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

18   is true and correct and that I executed this declaration on January 19, 2021 in Short Hills, NJ.

19
20                                                      /s/ Lauren A. Moskowitz
                                                        Lauren A. Moskowitz
21

22

23

24

25

26
27

28                                              -1-
                               DECLARATION OF LAUREN A. MOSKOWITZ
        Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
